DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/611,956, filed on 8 November, 2019 in which claims 1-12 and 15-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 8 November, 2019 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 6 May, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 12 is objected to because of the following informalities:  The claim recites ‘short’ in line 3 which appears to be a typographical error for ‘second’.  
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0164510 (Fang).
claim 1 Fang discloses at Figure 14 a display substrate 1 [0061], comprising: 
a plurality of sub-pixels, 211, 212, 213 [0077], arranged in an array in a 
    PNG
    media_image1.png
    908
    628
    media_image1.png
    Greyscale
display area, as shown, wherein the display area comprises a boundary, 13 [0073-74], extending in a non-straight line, as shown, 
the plurality of sub-pixels arranged in the array comprise a plurality of first sub- pixels, e.g. 211 [0077],  whose distances to the boundary are less than a preset threshold, as shown, and 
a plurality of second sub-pixels, e.g. 212, other than the plurality of first sub-pixels, and at least a portion of the plurality of first sub-pixels is smaller in area than each of the plurality of second sub-pixels, as shown.
claim 3 which depends upon claim 1, Fang teaches in the display area, the plurality of first sub-pixels, 211, decrease in area gradually, i.e. each subpixel along the slope the hypotenuse of the triangular pixel, in a direction from a center of the display area to the boundary, as annotated and as shown, where Examiner notes Applicant has not recited that all the first sub-pixels decrease in area gradually, merely a plurality.
Regarding claim 9 which depends upon claim 3, Fang suggest at Figure 14 the boundary is circular-arc shaped, and the plurality of first sub-pixels, 211, decrease in area gradually in a radial direction of the boundary, e.g. the bottom row of Figure 14 has red 211 of pixel 21 decreasing in area relative to red pixel 214 in pixel 22 in the direction from center to edge.
Regarding claim 10 which depends upon claim 3, Fang teaches the plurality of second sub-pixels, e.g. 212, are equal in area.
Regarding claim 11 which depends upon claim 10, Fang teaches the (a) first sub-pixel with the smallest area of the plurality of first sub-pixels has an area which is less than 100% of an area of each second sub-pixel.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 10, the first sub-pixel with the smallest area of the plurality of first sub-pixels has an area which is 40% of an area of each second sub-pixel because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05

    PNG
    media_image2.png
    603
    686
    media_image2.png
    Greyscale
Regarding claim 12 which depends upon claim 1, Fang teaches at Figure 11 second edges, e.g. x edges, of the plurality of first sub-pixels, 211, are equal or nearly equal in length to short edges of the plurality of second sub-pixels, e.g., 212, and a second edge of each first sub-pixel, e.g. x edge, is aligned with or nearly aligned with a short edge of a second sub-pixel in a same column as the first sub-pixel.
Regarding claim 17 Fang teaches and suggests a display device, see abstract, comprising the display substrate according to claim 1.

    PNG
    media_image3.png
    409
    605
    media_image3.png
    Greyscale
Claims 1, 3-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0289994 (Nonaka).
Regarding claim 1 Nonaka discloses at Figures 10 and 4 a display substrate [0003, 51], comprising: a plurality of sub-pixels, 20r, 20g, 20b [0051], arranged in 
    PNG
    media_image4.png
    384
    724
    media_image4.png
    Greyscale
sub-pixels, as shown. 
Regarding claim 3 which depends upon claim 1, Nonaka teaches at Figure 4 and suggests at Figure 10, in the display area, the plurality of first sub-pixels, 20r or red, decrease in area gradually in a direction from a center of the display area to the boundary, as annotated and shown.
Regarding claim 4 which depends upon claim 3, Nonaka teaches the plurality of sub-pixels comprise a plurality of pixel units, e.g. 20 [0052], arranged in an array, as shown, wherein each pixel unit comprises three sub-pixels, e.g. 20r, 20g, 20b, in 
Regarding claim 5 which depends upon claim 4, at Figure 4 Nonaka teaches and suggests in the direction from the center of the display to the boundary, the first sub-pixels in a pixel unit decrease in area by greater than 0% relative to the first sub-pixels in the neighboring unit.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 4 wherein in the direction from the center of the display to the boundary, the first sub-pixels in a pixel unit decrease in area by greater than 20% relative to the first sub-pixels in the neighboring unit because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 which depends upon claim 3, Nonaka teaches an alternative embodiment at Figure 5 wherein the plurality of first sub-pixels, e.g. 21r, decrease in 
    PNG
    media_image5.png
    435
    494
    media_image5.png
    Greyscale
area gradually in a first edge direction of the plurality 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 wherein the plurality of first sub-pixels decrease in area gradually in a first edge direction of the plurality of first sub- pixels, wherein the first edge direction is parallel to a long edge of the second sub-pixels because Nonaka teaches this is a suitable modification of sub-pixel layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7 which depends upon claim 3, Nonaka teaches at Figure 4 the plurality of first sub-pixels, e.g. 21r, decrease in area gradually in a second edge direction of the plurality of first sub-pixels, wherein the second edge direction is parallel to a short edge of the second sub-pixels.
Regarding claim 15 and referring to the discussion at claim 1, Nonaka disclose a method of manufacturing a display substrate including a display area having a boundary extending in a non-straight line, comprising: manufacturing in the display area a plurality of first sub-pixels whose distances to the boundary are less than a preset threshold and a plurality of second sub- pixels other than the plurality of first sub-pixels, wherein at least one a portion of the plurality of first sub-pixels is smaller in area than each of the plurality of second sub-pixels.
Regarding claim 16 which depends upon claim 15, Nonaka teaches manufacturing the plurality of first sub- pixels comprises: manufacturing in the display 
Regarding claim 17, Nonaka teaches and suggests a display device, [0003], comprising the display substrate according to claim 1.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 which depends upon claim 1, the prior art does not teach the plurality of first sub-pixels are all smaller in area than each of the second sub- pixels.
Regarding claim 8 which depends upon claim 3, the prior art does not teach the plurality of first sub-pixels decrease in area gradually in a diagonal direction of the plurality of first sub-pixels, where Examiner has interpreted diagonal to be the vector that intersects opposing vertices which are not on a same edge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893